The accusation against appellant, for which he was convicted, is that he operated an automobile for hire without first having paid for and taken out a license so to do. The prosecution originated in the county court, and from a conviction in that court he appealed to the circuit court. He was there tried upon a complaint filed by the solicitor, was again convicted, and appeals to this court. Revenue Code 1923, p. 245, § 13, requires a license tax for each automobile or motorcar used for transportation of passengers paying fare. Revenue Code 1923, p. 228, § 309, makes it unlawful for any person to do any act for which a license is required by law, without having first paid for and taken out a license therefor in the manner provided in the act. Any person convicted of the above shall be fined not less than the amounts of all licenses required of them, and not more than $100 in addition thereto, and may be sentenced to six months' hard labor for the county. The record proper, upon which this appeal is predicated, is regular in all things. No question is presented for our consideration.
Affirmed.